Title: To Alexander Hamilton from Jeremiah Olney, 21 June 1791
From: Olney, Jeremiah
To: Hamilton, Alexander


Custom House,Providence 21st. June 1791.
Sir.
In conformity to your circular Letters of the 14th. of April and 25th of May, I now enclose an Account of all the Fees and Commissions received, and the Expences paid, by the Officers of the Customs in this District, the latter in detail, and the former as much so as, I hope, will prove satisfactory. By the Statement in the Tenth page, it will appear how the Account stands at the end of the Year with myself, the Naval Officer, and the Surveyor of this Port: the balance of mine, you will perceive, is 56 Dollars and 8½ Cents against me! You Sir, I am convinced, do not, and I flatter myself that Congress will not, expect me to execute the disagreeable Duties of my Office without an adequate Compensation, much less for Nothing. I have therefore no doubt but my Case will, at the next Session, be taken into consideration, and a handsome Provision made for me in future, and an equitable allowance for the Year past.
In what way this can best be done, must be left to your superior Judgement to Report, and the Wisdom of the Legislature to determine.
The Naval Officer and Surveyor, will address you in their own behalf, by this Post.
I have the Honor to be,   With great Respect and Esteem,   Sir, Your Most Obedt. & Most Huml. Servt.
Jereh. OlneyCollector.
Alexr. Hamilton Esqr.Secretary of the Treasury.
